Citation Nr: 1711473	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1987 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2013, the Veteran testified at a video conference before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This claim was most recently before the Board in April 2016, where it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran did not report for a VA examination scheduled in May 2016 and offered no good cause for his absence. 

2.  The preponderance of the evidence is against finding that the Veteran has a right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, a VCAA letter sent to the Veteran in February 2009 was adequate as it provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the June 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, a review of the record on appeal reveals that the RO has obtained and associated with the record all available identified in-service and post-service records, including the Veteran's service treatment records and post-service treatment records from Bayne Jones Army Community Hospital, Noble Army Hospital, and Birmingham VAMC, in substantial compliance with the August 2014 remand directives. 

The Board remanded this claim in April 2016 to the RO as the previous remand directives, which included scheduling the Veteran for a VA examination with a VA examiner who had not previously examined him, had not been complied with. Stegall v. West, 11 Vet. App. 268 (1998).  An examination was subsequently scheduled for May 2016 and the Veteran failed to appear and failed to provide good cause for failure to appear.

Generally, when a Veteran, without good cause, does not appear for a VA examination scheduled in connection with an original compensation claim, the claim shall be based on the evidence of record.  38 C.F.R. § 3.655(a),(b) (2016).  

There is a presumption of regularity with regard to processes and procedures throughout the VA administration process.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The presumption is not absolute and may be rebutted by the submission of clear evidence to contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997).  Here, although the file does not contain the letter informing the Veteran of the time and date of the examination, the address appears to be correct and there is no indication that the Veteran's address has changed or that any mail was returned to the VA for failure to deliver.  This, the presumption of regularity would apply in this situation.  Additionally, the Veteran did not allege that he did not receive the document in question.  Baxter v. Principi, 17 Vet. App. 407 (2004).  Accordingly, the Board finds that the Veteran has not shown good cause for not appearing at his scheduled examination and will therefore decide the claim based on the evidence of record.

As discussed above, the AOJ substantially complied with the remand orders by scheduling the Veteran for another VA examination and no further action is necessary in this regard.  

Based on all of the reasons set forth above, no further notice or assistance to the Veteran is required to fulfill the VA's duty to assist the Veteran in the development of the claim.  Therefore, appellate review may proceed without prejudice to the Veteran.

II.  Service Connection for Right Ear Hearing Disability 

The Veteran alleges that his right ear hearing loss is related to his active military service due to his exposure to loud noises during his master gunman training and time spent in and around tanks.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shine, 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

For certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year of discharge from service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed in 38 C.F.R. § 3.309(a).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by the VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Here, the post-service record is negative for a diagnosis of right ear hearing loss as defined by the VA.  While the Board acknowledges that the Veteran's service-treatment record and post-service treatment records document complaints about hearing loss and do in fact indicate some degree of hearing loss, there is no diagnosis of right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  In fact, while the post-remand record shows that the Veteran was afforded VA examinations in November 2009, September 2014, and April 2015, at none of these examinations was the Veteran diagnosed with hearing loss in the right ear as defined by VA, despite some shifts in audiological thresholds.  These medical opinions are not contradicted by any other medical evidence of record.  

The most recent audiological testing performed at the time of the April 2015 VA examination indicated some hearing loss in the right ear, but not enough to be considered hearing loss as defined by the VA.  This medical opinion is not contradicted by any other medical evidence of record.  Colvin v. Derwsinski, 1 Vet. App. 171 (1991).

The Board notes that the Veteran is competent to report on the symptoms that he observed and has not overlooked the testimony from his September 2013 Videoconference Hearing in which he testified that it is difficult for him to hear and make out conversations if there is any background noise.  Davidson, supra.  However, the Veteran is not competent to measure auditory thresholds in his ears because it requires special medical training that he does not have.  Id.  Accordingly, the Board finds the objective findings of the audiological examiners regarding the Veteran's lack of current diagnosis to be more probative than any lay claims to the contrary.  Black v. Brown, 10 Vet. App. 297 (1997).

Accordingly, despite documented in-service noise exposure, since a condition precedent for establishing service connection is the diagnosis of the claimed disease or disorder, and the Veteran does not have a diagnosis of right ear hearing loss disability as defined by 38 C.F.R. § 3.385 at any time, the Board finds that a preponderance of the evidence is against the claim.  


ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


